Citation Nr: 1440948	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected open reduction internal fixation, lumbar spine prior to June 24, 2011.

2.  Entitlement to an increased rating in excess of 40 percent for service-connected open reduction in internal fixation, lumbar spine from June 24, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that, in part, granted service connection for open reduction internal fixation, lumbar spine (hereinafter "back disability") and assigned an initial 20 percent disability rating which the Veteran appealed.  

Following the submission of additional evidence, in June 2012, the RO increased the rating to 40 percent effective June 24, 2011.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the electronic claims file.  

The issue of entitlement to an increased rating in excess of 40 percent for a service-connected back disability from June 24, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to June 24, 2011, the record reflects the Veteran's back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; ankylosis was not shown; incapacitating episodes requiring prescribed bed rest by a physician and treatment by a physician were not shown; neurological abnormalities, such as bladder and bowel impairment, were not shown.


CONCLUSION OF LAW

Prior to June 24, 2011, the criteria for a disability rating in excess of 20 percent were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in April 2009 prior to the August 2009 rating decision in which service connection was granted. The March 2011 SOC provided the Veteran with the relevant rating criteria for spine disabilities, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's VA and private treatment records. 

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent VA examinations in August 2009 and June 2012.  In August 2009, the examiner reviewed the claims file, performed physical examinations where necessary and considered the Veteran's subjective complaints.  The examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  The Board has considered the June 2012 examination as part of the remand of the claim for an increased rating from June 24, 2011.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Entitlement to an Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).   With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

Under the IVDS Formula, ratings higher than 10 percent require incapacitating episodes having a total duration of at least 2 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a , General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2013).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (5) (2013).  

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. at 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his lumbar spine disability requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. at 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
The record reflects chronic back pain and that the Veteran underwent spinal surgery in October 2008 that did not greatly improve his pain.  In August 2009, the Veteran underwent a VA examination. The Veteran indicated he had throbbing pain his back and could only walk 1/4 mile at a time; his gait was noted to be swaying side to side.  Spasms, atrophy, guarding, weakness and tenderness were not noted and spinal ankylosis was not found. Moderate weekly flare-ups were noted that made it difficult to walk  Upon range of motion testing, forward flexion was found to be to 40 degrees, extension to 5 degrees, right lateral and left lateral flexion to 20 degrees, right lateral and left lateral rotation were to 20 degrees.  The examiner noted objective pain on motion and after repetitive use.  However, the examiner indicated there was no additional limitation after three repetitions of range of motion testing.  The examiner diagnosed open reduction internal fixation, lumbar spine with rods, pins, and spacer L4-5 with continuing residual bilateral pain and neuropathy.  The Veteran is compensated for bilateral neuropathy pursuant to DC 8520.

Treatment records between 2008 and 2011 show continuing back pain.  In a January 2010 treatment record, the Veteran indicated he was still working, but it was very painful for him and he had a "very bad back with failed back surgery."

In order to assign a higher schedular rating, the evidence must indicate forward flexion of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS that require bed rest prescribed by a physician.  The record prior to June 24, 2011 does not indicate symptoms of this severity.  Flexion was to 40 degrees, no ankylosis was noted or incapacitating episodes requiring prescribed bed rest.  There is evidence of fatigue, stiffness and flare-ups that are moderate in nature; however, the Board does not find that additional functional loss is present that would justify an increased schedular rating based on the DeLuca factors.  Based on the foregoing, the Board finds that a schedular rating in excess of 20 percent is not warranted for the period prior to June 24, 2011 at which time it was indicated by the Veteran's private doctor, Dr. M.B.A., that forward flexion was less than 40 degrees.


III.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's back disability is so exceptional so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for his service-connected disability are inadequate.  The higher ratings available relating to the Veteran's back disability contemplate more serious symptoms, as discussed above.  The evidence of record does not indicate such severe manifestations at any time during the appeals period.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board notes that the Veteran has additional service-connected disabilities; including gouty arthritis of the knees and left ankle, bilateral keratonconus of the eyes and bilateral neuropathy of the lower extremities.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence shows the Veteran worked with Border Patrol in the automotive maintenance section.  It was shown that he was fired from his job with Homeland Security in March 2009 when a random blood test showed codeine which he was taking for back pain; he appealed the decision was reinstated in his job.  Thus, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.

ORDER

An initial rating in excess of 20 percent for service-connected open reduction internal fixation, lumbar spine is denied.


REMAND

Reason for remand: To schedule the Veteran for a VA examination.

A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 94 (31st ed. 2007).

The record suggests that the Veteran may have surgically-induced ankylosis; however, the June 2012 examination does not provide such information.  Because there is not enough information of record to determine whether the Veteran is entitled to a higher schedular rating than 40 percent, the claim must be remanded. 

In June 2012, the Veteran related that his back condition was becoming progressively worse and that he had decreased mobility and problems with prolonged sitting, bending and standing. The Veteran's range of motion was noted to be extremely limited with flexion to 5 degrees, extension to 0 degrees, left lateral flexion to 5 degrees, right lateral flexion to 0 degrees, left lateral rotation to 5 degrees and right lateral rotation to 0 degrees with painful motion.  Upon remand, the examiner should test range of motion to see if it has improved or deteriorated in the last two years.  The examiner should also note additional functional loss following repetitive use and whether the Veteran has experienced incapacitating episodes requiring bed rest prescribed by a physician within the last year, along with reporting whether ankylosis, either favorable or unfavorable, is present.

It should be noted that there is no paper claims file and all files pertinent to this claim are located on either Virtual VA or the Veterans Benefits Management System (VBMS).

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment record with the claims file.

2.  Request the Veteran provide an authorization for release of any private treatment records not yet of record.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed, and records are obtained to extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected back disability.

The electronic claims file should be made available for review, and the examination report should reflect that such review occurred, to include files in Virtual VA and VBMS.
		
Appropriate range of motion testing should be accomplished, to include forward flexion, extension, right and left lateral flexion and right and left lateral rotation.

Along with reporting range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  In addition, the examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his back disability and what impact, if any, those have on his occupational functioning.

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


